Citation Nr: 9925872	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-16 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Determination of initial disability rating for bilateral 
metatarsalgia with pes cavus, currently assigned a 10 percent 
disability evaluation.

2.  Determination of initial disability rating for allergic 
rhinitis, currently assigned a noncompensable disability 
evaluation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from September 1981 to June 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1998 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The bilateral metatarsalgia with pes cavus is productive 
of pain and tenderness over the fifth metatarsal joints going 
into the lateral aspect of the feet and over the metatarsal 
joints without evidence of dorsiflexion of the toes, 
limitation of dorsiflexion of the ankles to right angles, and 
shortened plantar fascia. 

3.  The allergic rhinitis has not resulted in polyps, 
obstruction of greater than 50 percent of the nasal passages 
on both sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral metatarsalgia with pes cavus are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5280, 5281, 5283, 5284 (1998).

2.  The criteria for a compensable rating for allergic 
rhinitis are not met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability is more severe is 
sufficient to establish a well-grounded claim for a higher 
rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for 
higher ratings is "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records.  No post-service medical treatment records 
could be located.  The veteran has been afforded a disability 
evaluation examination.  He has also had a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Determination of Initial Disability Rating for
Bilateral Metatarsalgia with Pes Cavus.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The assignment of a particular 
diagnostic code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1998).  

The RO has rated the veteran's metatarsalgia of the feet 
under 38 C.F.R. § 4.71a, Diagnostic Code 5279, which provides 
for a 10 percent rating for unilateral or bilateral anterior 
metatarsalgia.  That diagnostic code does not provide for a 
rating higher than 10 percent.  

To warrant a rating higher than 10 percent, the evidence 
would have to show that the disorder meets the criteria for a 
higher rating under an alternative diagnostic code.  In this 
regard, the Board notes that under Diagnostic Code 5276, a 20 
percent rating for unilateral flatfoot or a 30 percent rating 
for bilateral flatfeet may be granted if the disorder is 
severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities.  

Under Diagnostic Code 5277, a minimum rating of 10 percent 
may be assigned for bilateral weak feet characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.

Under Diagnostic Code 5278, a 10 percent disability 
evaluation contemplates unilateral or bilateral claw foot 
(pes cavus) where the great toe is dorsiflexed, there is some 
limitation of dorsiflexion of the ankle, and definite 
tenderness under the metatarsal heads.  A 20 percent rating 
for unilateral claw foot or a 30 percent rating for bilateral 
claw foot may be assigned where all toes tend toward 
dorsiflexion, there is evidence of limitation of dorsiflexion 
at the ankle to right angle, evidence of shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  

Under Diagnostic Code 5280, a 10 percent rating may be 
assigned for unilateral hallux valgus if the disorder has 
been operated with resection of the metatarsal head, or if 
the disorder is severe and equivalent to amputation of the 
great toe.  Under Diagnostic Code 5281, unilateral hallux 
rigidus which is severe may be rated by analogy to hallux 
valgus.

Under Diagnostic Code 5283, a 10 percent rating may be 
assigned for malunion or nonunion of the tarsal or metatarsal 
bones which is moderate in degree.  A 20 percent rating is 
warranted if the disorder is moderately severe in degree.  A 
30 percent rating is warranted if the disorder is severe in 
degree.  

Finally, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(1998).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
Depending on the nature of the foot injury in question, a 
disability rated under Diagnostic Code 5284 may involve 
limitation of motion and therefore, may require consideration 
of 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 
1998).

The evidence pertaining to the veteran's metatarsalgia 
includes the veteran's service medical records which show 
that he was seen on several occasions for pain affecting his 
feet.  A medical assessment report given by the veteran in 
February 1998 shows that he said that he had foot pain which 
had gotten worse.  He said that he could not run or wear 
steel toe boots because of the pain.  The report of a medical 
examination conducted in March 1998 for the purpose of his 
retirement shows that examination of the feet revealed 
tenderness over the fifth metatarsal joint on the right foot.  
An x-ray of the right foot was interpreted as showing no 
fractures, subluxations, or dislocations.  A March 1998 
record also notes that the veteran had bilateral pes cavus.

The report of a general medical examination conducted by the 
VA in March 1998 shows that the veteran gave a history of 
having had pain in his feet since 1996, with the right worse 
than the left.  He said that he had been treated at a 
podiatry clinic in service.  He also said that the left foot 
had been getting worse over the last couple of months.  He 
reported that the disorder had been aggravated by having to 
wear military boots and steel toe shoes.  The veteran said 
that he got a throbbing type sensation and pain over the 
metatarsal joints of the fifth toe, bilaterally, with the 
sensation also going down the lateral sides of the feet.  He 
estimated that on a scale of 1 to 10, he currently rated the 
pain as a 4, and said that when aggravated it was a 10.  He 
also said that he was not able to run.  He reported that he 
was able to walk, but that it became aggravated if he walked 
for more than one hour.  He said that he had tried 
stretching, inserts, and casting, but that nothing seemed to 
help.  

On examination, there was a full range of motion of all 
joints.  There was stated pain and tenderness over the fifth 
metatarsal joint of the feet, and also over the fifth toe 
going into the lateral aspect of the foot and over the 
metatarsal joints.  The pertinent diagnosis was bilateral 
metatarsalgia per miliary chart.  An x-ray of the feet was 
interpreted as being normal.   

During a hearing held in October 1998 at the RO, the veteran 
testified that his bilateral metatarsalgia caused an 
agonizing pain that felt like needles in his feet.  He said 
that a podiatrist in service had told him that an operation 
would not help, and recommended the use of insoles.  The 
veteran said that a pair of supports was subsequently custom 
made for him and that he wore them about 70 percent of the 
time.  He said that the foot disorder prevented him from 
running and jumping.  He reported that his feet and legs hurt 
everyday, but that he had to live with the pain and go about 
his business.  He said that he took Tylenol to treat the 
pain.

After considering all of the evidence, the Board finds no 
basis for assigning a higher evaluation for the veteran's 
bilateral foot disorder at this time than that initially 
assigned by the RO in its July 1998 rating decision.  It is 
clear from the record including the veteran's credible 
hearing testimony that the veteran's bilateral foot disorder 
is productive of pain and tenderness of the feet.  However, 
the record simply does not reflect that the veteran's foot 
disorder is productive of symptomatology analogous to 
moderate flat feet, weak feet, hallux valgus, hallux rigidus, 
malunion or nonunion of the tarsal or metatarsal bones, or 
moderate injury of each foot.  Such findings are not 
reflected in the recent VA examination report or in the 
veteran's testimony.  Further, although the Board notes a 
diagnosis of pes cavus in service and there is arguable 
evidence of marked tenderness under the metatarsal heads, the 
evidence must also show that all toes tend toward 
dorsiflexion, that there is limitation of dorsiflexion at the 
ankle to a right angle, and that the veteran has shortened 
plantar fascia, to warrant a higher evaluation under the 
relevant code for evaluating claw foot (pes cavus).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5278.  As noted above, the 
examiner found no limitation of any of the veteran's joints 
although tenderness of the feet was noted on examination.  
The Board has considered whether the code provision under 
which the veteran's bilateral foot disability is currently 
rated involves limitation of motion such that consideration 
of 38 C.F.R. §§ 4.40 and 4.45 is required pursuant to DeLuca.  
However, the Board emphasizes that pain is already the 
primary consideration underlying the current disability 
rating.  The Board also notes that the foot pain described by 
the veteran is within the symptomatology contemplated by the 
currently assigned rating.  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for bilateral metatarsalgia with pes cavus are not 
met.

II.  Determination of Initial Disability 
 Rating For Allergic Rhinitis.

Allergic rhinitis may be rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  A 30 percent rating is warranted if 
the disorder has resulted in polyps.  A 10 percent rating is 
warranted if it is without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides, or 
with complete obstruction on one side.  

The veteran's service medical records show that he was 
treated in service for allergic rhinitis.  For example, a 
record dated in August 1997 shows that the veteran reported 
that he had production of green and yellow drainage for a 
couple of days.  He said that he was using over-the-counter 
Tylenol sinus medication.  He also reported that while 
clearing his throat he had vomited yellow stuff.  Following 
examination, the diagnosis was allergic rhinitis.  Medication 
was prescribed.  

The report of a general medical examination conducted by the 
VA in March 1998 shows that the veteran gave a history of 
having constant sinus drainage since he moved to Kentucky in 
1993.  He said that the drainage was clear, and that he got 
fluid in his ears.  He reported that he was taking Deconamine 
on a daily basis.  He said that if he did not take the 
medication, he would get a lot of mucous and would sometimes 
vomit.  He also said that he got an infection maybe once a 
year and it was usually treated with antibiotics.  The 
pertinent diagnosis was allergic rhinitis, currently on 
medication.  X-rays of the veteran's sinuses were normal.  

During a hearing held at the RO in October 1998, the veteran 
testified that his allergic rhinitis sometimes caused him to 
wake up in the morning with a bloody nose, and green and 
yellow mucous in his nose and throat.  He said that this 
sometimes caused him to throw up.  He also said that he got a 
runny nose and his eyes watered.  He reported that the 
symptoms were pretty consistent during the year, although 
they subsided somewhat when he visited relatives out of 
state.  He also said that he took a decongestant medication.  

The Board finds that the evidence shows that the allergic 
rhinitis has not resulted in polyps, greater than 50 percent 
obstruction of the nasal passages on both sides, or complete 
obstruction on one side.  Such manifestations are not 
reflected by either the medical evidence or the veteran's 
testimony.  Accordingly, the Board concludes that the 
criteria for an evaluation in excess of that assigned by the 
RO for allergic rhinitis are not met.


III. Extraschedular Rating 

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1)(1998).  There has been no showing that the 
veteran's service-connected disorder of the feet or his 
allergic rhinitis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  He has not been hospitalized for the 
disorders and there has been no objective evidence submitted 
that the veteran is unemployable due to the disabilities or 
that he has lost substantial periods of time from work.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated frequent periods of hospitalization or 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A rating higher than 10 percent for bilateral metatarsalgia 
is denied.

A compensable rating for allergic rhinitis is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

